Citation Nr: 0613262	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for psychosis with 
psychopathic personality.

3.  Entitlement to Department of Veterans Affairs treatment 
under the provision of 38 U.S.C.A. § 1702 for psychosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Newark, New 
Jersey, which denied service connection for major depression, 
psychosis with psychopathic personality, and treatment under 
the provision of 38 U.S.C.A. § 1702 for psychosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).   
The evidence of a link between a current disability and 
service must be competent.   Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran contends that he has psychiatric disorders, 
namely depression and psychosis with psychopathic 
personality, which are due to service.  His service medical 
records are significant in this regard for findings and 
treatment of psychosis with psychopathic personality.  An 
April 1943 report of medical survey, shows that the veteran 
was admitted to the United States Naval Hospital with a 
diagnosis of psychosis with psychopathic personality.  A 
notation on the record indicated that the condition existed 
prior to service.  He was subsequently transferred to St. 
Elizabeth's Hospital in Washington, DC in May 1943, and was 
found unfit for service.   

Post-service records include an April 2002 VA examination in 
which the veteran was diagnosed with major depression.

Additionally, private statements from W. Matkiwsky, D.O., 
dated from November 2002 to September 2005 show continuing 
treatment for depression.

In the veteran's May 2004 substantive appeal, he reported a 
continuity of psychiatric symptomatology since service, and 
such report can serve to satisfy the requirement for 
competent evidence that the disability may be related to 
service.  Duenas v. Principi, 18 Vet. App. 298 (2004). 

The April 2002 VA examination did not provide an opinion as 
to whether the veteran's current psychiatric disorder was 
related to service or aggravated during service.  An 
examination and opinion are needed because, it does not 
appear that a medical professional has yet reviewed the 
claims folder and rendered an opinion as to whether the 
current psychiatric disorders are related to the reported in-
service injury.

The 38 U.S.C.A. § 1702 claim is inextricably intertwined with 
the service connection issues before the Board because 
favorable resolution of this claim would affect the 38 
U.S.C.A. § 1702 claim.   See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Accordingly, a decision on the 38 U.S.C.A. 
§ 1702 claim is deferred pending the development requested 
herein.

The case is REMANDED for the following action:

1.  Provide the veteran with a 
psychiatric examination.   The examiner 
must review the claims folder, 
including the veteran's service medical 
records, and note such review in the 
examination report, or in an addendum 
to the report.  

The examiner should provide an opinion 
as to whether any current psychiatric 
disability at least as likely as not 
(50 percent probability or more), was 
incurred in, or otherwise caused or 
aggravated by an injury during active 
service.  The examiner should provide a 
rationale for the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled 
VA examination without good cause could 
result in the denial of his claims.

4.  After the foregoing, re-adjudicate 
the claims.  If any determination is 
adverse to the veteran, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



